Citation Nr: 0006020	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
due to exposure to herbicides.

2.  Entitlement to an effective date earlier than August 10, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
punji stick wound, left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
March 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1994, by the Philadelphia Regional Office and Insurance 
Center (ROIC), which granted service connection for PTSD and 
assigned a 30 percent disability rating effective August 10, 
1993; that decision also increased the evaluation for the 
veteran's service-connected left foot disorder from 0 percent 
to 10 percent.  The ROIC denied the veteran's claim of 
entitlement to service connection for asthma, claimed as due 
to exposure to Agent Orange.  A notice of disagreement (NOD), 
regarding the ratings assigned and the effective date 
assigned for the grant of service connection for PTSD, was 
received in May 1994.  A statement of the case (SOC), with 
respect to the issues of increased ratings and earlier 
effective date, was issued in June 1994.  The veteran's 
substantive appeal, with respect to the issues covered in the 
June 1994 SOC, was received in July 1994; he also expressed 
disagreement with the RO's denial of his claim for service 
connection for asthma, claimed as due to exposure to Agent 
Orange.  Later, a supplemental statement of the case (SSOC), 
with respect to the issues of increased ratings and earlier 
effective date, was issued in October 1995.  

An SOC, regarding the denial of service connection for asthma 
due to Agent Orange exposure, was issued in October 1995.  A 
statement from the veteran regarding his claimed exposure to 
Agent Orange was received in December 1995, and was accepted 
as a substantive appeal with respect to that claim.  A VA 
compensation examination was conducted in January 1997.  A 
medical statement was received in April 1997.  VA outpatient 
treatment reports were received July 1997.  A VA compensation 
examination was conducted in August 1997.  A medical 
certificate was received in December 1997.  Another VA 
compensation examination was conducted in April 1999.  An 
SSOC was issued in July 1999, which increased the evaluation 
for PTSD from 30 percent to 50 percent; the SSOC confirmed 
the previous denials of an increased rating for a left foot 
disorder, service connection for asthma due to exposure to 
herbicides, and an earlier effective date for the grant of 
service connection for PTSD.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in January 2000.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1965 to March 1969.  

2.  By a March 1994 rating decision, the Regional Office and 
Insurance Center (ROIC) granted service connection for PTSD, 
evaluated as 30 percent disabling; increased the evaluation 
for residuals of punji stick wound, left foot, from 0 percent 
to 10 percent; and denied service connection for asthma, 
claimed as due to exposure to herbicides.  

3.  In a supplemental statement of the case, issued in July 
1999, the RO increased the evaluation for the service-
connected PTSD from 30 percent to 50 percent; the RO 
confirmed the rating assigned for residuals of punji stick 
wound, left foot; the effective date assigned for the grant 
of service connection for PTSD; and the denial of service 
connection for asthma as a result of exposure to herbicides.  

4.  On January 19, 2000, prior to the promulgation of a 
decision in the appeal, the Board received a statement from 
the veteran indicating that he wished to withdraw his appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally, without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In the case at hand, prior to the promulgation of a decision 
by the Board, the veteran transmitted, via telefacsimile from 
a local "Staples" store, on January 19, 2000, a statement 
addressed to the Board and bearing his VA claim number.  The 
veteran noted that he was scheduled to appear at a personal 
hearing before the Board on the following day, and indicated 
that he would like to drop his appeal.  In a postscript, he 
reiterated that he is "not interested anymore in this 
appeal."


The law is clear that a veteran has a right to appeal his 
claim(s) to the Board.  It is equally clear that the veteran 
retains the right to terminate his appeal if he so desires.  
Here, the veteran has expressly withdrawn his claims on 
appeal.  As noted above, the essential requirement under the 
applicale regulatory provision is that the veteran indicates 
his desire to withdraw his appeal in writing.  A review of 
the record shows that a written statement was received in 
January 2000, in which the veteran indicated that he was no 
longer interested in pursuing his appeal.

As a result of the withdrawal of the appeal, no allegations 
of error of fact or law remain before the Board for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.  


ORDER

This appeal, as to all issues, is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

